Citation Nr: 0717400	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  97-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for pain and numbness 
in the upper and lower extremities, secondary to service-
connected disabilities of the spine.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

4.  Entitlement to an effective date earlier than June 10, 
2002, for the award of a 100 percent disability rating for 
coronary artery disease.

5.  Entitlement to an effective date earlier than June 1, 
2002, for the award of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1995 and February 2004 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claims for service connection for 
hyperlipidemia and for pain and numbness in the upper and 
lower extremities, secondary to service-connected 
disabilities of the spine, granted his claim for service 
connection for hypertension and awarded a 10 percent 
disability rating, effective July 1, 1995, granted his claim 
for service connection for coronary artery disease, and 
awarded a 30 percent disability rating effective August 25, 
1999, and a 100 percent disability rating effective June 10, 
2002, granted a TDIU rating, and denied his claims for 
earlier effective dates for the award of a 100 percent 
disability rating for coronary artery disease and for a TDIU 
rating.  The claims for service connection for 
hyperlipidemia, coronary artery disease, and for an increased 
initial rating for hypertension were remanded in November 
2000.  The veteran testified before the Board in June 2000 
and in February 2007.  

The issues of entitlement to service connection for pain and 
numbness in the upper and lower extremities, secondary to 
service-connected disabilities of the spine, and for an 
effective date earlier than June 1, 2002, for the award of a 
TDIU rating are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  At his February 2007 hearing before the Board, the 
veteran withdrew his appeal concerning entitlement to service 
connection for hyperlipidemia.

2.  Since July 1, 1995, the veteran's hypertension has not 
been manifested by blood pressure readings of diastolic 
pressure that was predominantly 110 or more with definite 
symptoms or by systolic pressure that was predominantly 200 
or more.

3.  By a January 2003 statement of the case, the RO granted 
service connection for coronary artery disease and awarded a 
30 percent disability rating, effective August 25, 1999.  The 
same decision also increased the disability rating from 30 
percent to 100 percent, effective June 10, 2002.  

4.  There is no medical evidence of record dated earlier than 
June 10, 2002, which demonstrates that the veteran would be 
entitled to a 100 percent disability rating for his service-
connected coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for 
hyperlipidemia have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for an initial rating higher than 10 percent 
for hypertension have not been met since July 1, 1995.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7101 (1997 & 2006).

3.  The criteria for an effective date earlier than June 10, 
2002, for the assignment of a 100 percent disability rating 
for service-connected coronary artery disease have not  been 
met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2006).

In January 1997, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for hyperlipidemia, as identified in the December 
1996 statement of the case.  

At his February 2007 hearing before the Board, the veteran 
stated that he was withdrawing the appeal as to the issue of 
entitlement to service connection for elevated cholesterol 
(hyperlipidemia).  The Board finds that the veteran's 
statement indicating his intention to withdraw the appeal as 
to this issue, once transcribed as a part of the record of 
his hearing, satisfies the requirements for the withdrawal of 
a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (holding that a statement made during a personal 
hearing, when later reduced to writing in a transcript, 
constitutes a Notice of Disagreement within the meaning of 38 
U.S.C. § 7105(b)).

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for hyperlipidemia, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.

Accordingly, the issue of entitlement to service connection 
for hyperlipidemia is dismissed.

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for his hypertension on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time period, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The regulations for rating disabilities of the cardiovascular 
system were revised during the pendency of this appeal, 
effective January 12, 1998.  See 63 Fed. Reg. 37778-37779 
(July 14, 1998) (codified as amended at 38 C.F.R § 4.104, DCs 
7000-7123 (2006)).  Where the law or regulations governing a 
claim are changed while the claim is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary, although amended regulations can only 
be applied as of their effective date and after.  VA can 
apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 
(2004); VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg.  
33422(2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran has been in receipt of a 10 percent disability 
rating under DC 7101 since July 1, 1995.  Under the criteria 
in effect prior to July 14, 1998, hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
warranted a 10 percent evaluation with diastolic pressure 
predominantly 100 or more, or for a history of diastolic 
pressure predominantly 100 or more which required continuous 
medication for control.  A 20 percent evaluation was 
warranted for diastolic pressure predominantly 110 or more 
with definite symptoms.  Diastolic pressure predominantly 120 
or more with moderately severe symptoms was rated as 40 
percent disabling.  Diastolic pressure of 130 or more with 
severe symptoms was rated as 60 percent disabling.  60 
percent was the highest rating allowed under Diagnostic Code 
7101.  38 C.F.R. § 4.104, DC 7101 (1997).

Under the criteria in effect since July 14, 1998, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) warrants a 10 percent evaluation with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; a minimum evaluation 
may be assigned for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation may be 
assigned with diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  Diastolic 
pressure of 120 or more is rated as 40 percent disabling and 
diastolic pressure of 130 or more is rated as 60 percent 
disabling.  60 percent is the highest rating allowed under 
Diagnostic Code 7101.  38 C.F.R. § 4.104, DC 7101 (2006).

Post-service medical records dated from July 1995 to May 2004 
show that the veteran's hypertensive blood pressure requires 
medication for control, and even with medication, his blood 
pressure has been under poor control.  These records also 
show that of the many occasions on which the veteran's blood 
pressure was read over a period of nine years, he had a 
diastolic blood pressure reading higher than 100 on only four 
occasions.  Of these four, only one reading was above 110.  
In October 1995, the veteran had a blood pressure reading of 
168/112.  The next highest diastolic reading is 109, also 
taken in October 1995.  The other readings above 100 were of 
104, taken in March 1996 and in June 2002.  Diastolic 
readings from July 1995 to May 2004 were predominantly in the 
low- to mid-90's.  These records do not show definite 
symptoms associated with hypertension.  See VAOPGCPREC 9-93 
(Nov. 9 1993), 59 Fed. Reg. 4752 (1994).

The veteran underwent VA examination for hypertension in May 
2001 and June 2002.  On examination in May 2001, the 
veteran's blood pressure readings were taken at three stages, 
and measured 160/100, 154/96, and 150/92.  Because his blood 
pressure was controlled by medication, additional blood 
pressure readings on separate days were not obtained.  The 
veteran's hypertension was noted to have been under poor 
control for many years, but was now considered to be 
controlled by medication.  On examination in June 2002, the 
veteran's blood pressure reading was 184/104.  Because the 
veteran was taking medication for control of his 
hypertension, the examiner determined that it was unnecessary 
to repeat the reading.  His hypertension was found to be not 
very well-controlled, despite medication.

The Board finds that the criteria for an increased rating 
have not been met.  At no time since the effective date of 
service connection have the veteran's diastolic pressure 
readings been predominantly 110 or more with definite 
symptoms, nor have his systolic pressure readings been 
predominantly 200 or more.  The veteran has had only one 
blood pressure reading with a diastolic pressure over 110 and 
at no time has his systolic pressure been 200 or more.  Thus, 
a rating in excess of 10 percent is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertension disability has warranted no more 
than a 10 percent rating pursuant to DC 7101 since July 1, 
1995.  As the preponderance of the evidence is against the 
claim for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Earlier Effective Date

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2006); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

The criteria found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In these cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511, 521-22 (1997); Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The veteran raised a claim for service connection for 
coronary artery disease at a June 2000 hearing before the 
Board.  By a January 2003 statement of the case, the RO 
granted service connection for coronary artery disease and 
awarded a 30 percent disability rating, effective August 25, 
1999.  The same decision also increased the disability rating 
from 30 percent to 100 percent, effective June 10, 2002, the 
date the RO found that an increase in disability was first 
shown.  

While the RO found that the veteran's disability increased to 
100 percent disabling as of June 10, 2002, the question 
before the Board is whether there is an earlier date as of 
which entitlement to an increased rating of 100 percent is 
factually ascertainable.  The evidence for consideration in 
this regard includes treatment records and reports of VA 
examination dated from August 25, 1999, the effective date of 
service connection, to June 10, 2002, the date the increase 
the in disability rating was awarded.

The criteria for rating coronary artery disease are found 
under Diagnostic Code 7005 in the VA Schedule for Rating 
Disabilities.  Coronary artery disease warrants a 30 percent 
rating if a workload greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation is warranted if the disorder results in 
more than one episode of acute congestive heart failure in 
the past year; or if a workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if characterized by a left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure; or a workload of 3 METs or less 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or for left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 
(2006).

In August 1999, the veteran underwent catheterization of his 
heart.  Catheterization revealed obstructive one vessel 
arteriosclerotic coronary artery disease.  There was no 
evidence of ischemia.  In September 1999, the veteran 
underwent an exercise stress test, at which time he was found 
to have fair exercise tolerance with no ischemic changes 
demonstrated on EKG.  The ejection fraction was normal.  He 
had a workload of 7 METs.  The impression was normal stress 
echo.  

The veteran was referred for further evaluation in November 
1999.  At that time, he reported persistent chest pain that 
was unrelated to physical exertion.  There was no associated 
shortness of breath or diaphoresis.  He also denied 
experiencing post-nasal drip, orthopnea, peripheral edema, 
palpitations, presyncope, or lightheadedness.  Cardiolite 
scan revealed a moderate-sized fixed inferior defect that was 
secondary to IMI or diaphragmatic attenuation.  There was no 
ischemia.  Cardiac catheterization revealed an ejection 
fraction of 65 percent.  Stress echo was normal without 
evidence of inferior wall ischemia.  His complaints of chest 
pain and discomfort were assessed as atypical and non-cardiac 
in nature.  Treatment records dated in June 2000 show 
continued complaints of chest pain.

The veteran underwent VA examination in May 2001.  At that 
time, he reported experiencing chest pain that was aggravated 
by walking.  He also reported discomfort at rest associated 
with difficulty breathing.  Review of his cardiovascular 
system revealed no abnormalities.  However, the examiner 
noted that the veteran had been diagnosed with coronary 
artery disease without evidence of ischemic changes.

The next record of treatment related to the veteran's 
cardiovascular problems is not dated until the June 2002 VA 
examination.  At that time, the veteran reported experiencing 
several kinds of chest pain, including anginal pain, as it 
occurred on exertion, occasionally radiated to the left arm, 
and was pressure-like in quality.  The examiner noted that a 
report of heart catheterization that the veteran had brought 
to the examination revealed significant single-vessel 
coronary artery disease.  Review of the veteran's 
cardiovascular system revealed no abnormalities.  Based upon 
a review of the veteran's clinical records on file, the 
examiner determined that, according to the New York Heart 
Association, the veteran's cardiovascular condition was 
classified as Class III.  The veteran met the qualification 
for Class III due to his extremely limited exercise capacity, 
although the examiner acknowledged that this was most likely 
related to the veteran's chronic obstructive pulmonary 
disease, but was in part related to his angina.  Based upon 
the veteran's symptomatology, the examiner estimated the 
veteran's workload to be probably less than 3 METs.  The 
examiner additionally stated that because the veteran's heart 
disease was well-documented, no further laboratory testing 
was necessary at that time.

The Board finds that at no time prior to June 10, 2002 was an 
increase in disability commensurate with a rating of 100 
percent factually ascertainable.  There is no competent 
evidence prior to June 10, 2002, that he had chronic 
congestive heart failure, a workload of 3 METs or less that 
resulted in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  The veteran has not been shown to have 
had a single episode of congestive heart failure prior to 
June 2002, and his metabolic capacity was measured at 7 METs 
until it was estimated to be less than 3 at the time of the 
June 2002 examination.  Additionally, prior to June 2002, his 
ejection fraction was measured as 65 percent.  These 
manifestations fall squarely within the rating criteria for a 
30 percent disability rating, and no higher.  38 C.F.R. § 
4.104, DC 7005.  Accordingly, there is no evidence that 
establishes that the veteran was entitled to a 100 percent 
evaluation prior to June 10, 2002.

As the evidence does not show that the veteran's coronary 
artery disease met the criteria for a 100 percent rating 
prior to June 10, 2002, an earlier effective date for the 100 
percent evaluation is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2000, November 
2001, May 2002, October 2002, and March 2006; rating 
decisions in December 1995 and February 2004; statements of 
the case in December 1996 and January 2003; and  supplemental 
statements of the case in August 1999, January 2003, and May 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The appeal concerning the issue of entitlement to service 
connection for hyperlipidemia is dismissed.

An initial rating higher than 10 percent for hypertension is 
denied.

An effective date earlier than June 10, 2002, for the 
assignment of a 100 percent disability rating for coronary 
artery disease is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for pain and numbness in 
the upper and lower extremities, secondary to service-
connected disabilities of the spine.

The veteran contends that he has pain and numbness (claimed 
as peripheral neuropathy) in his upper and lower extremities 
secondary to his service-connected disabilities of the spine.  
The veteran underwent VA examination in relation to this 
claim in May 2001.  At that time, he reported a history of 
neck and low back pain that did not radiate into either the 
upper or lower extremities.  However, he did report pain in 
the upper extremities, and a numb sensation in both the upper 
and lower extremities, including his feet, particularly after 
sitting.  Physical examination revealed mild diffuse weakness 
of the muscles in the upper extremities.  Sensory examination 
of the upper extremities was normal.  In contrast, muscle 
strength in the lower extremities was normal, while sensory 
examination revealed numbness from the ankles to just below 
the knees in a stocking distribution.  The impression was 
polyneuropathy of the upper and lower extremities.  In 
addressing whether the veteran's complaints were related to 
his low back disability, the examiner stated that the veteran 
did not have radiation of pain into the lower extremities 
consistent with sciatic neuropathy.  Rather, the examiner 
felt that the veteran's numbness and weakness of the lower 
extremities was consistent with a peripheral neuropathy and 
not with a nerve root compression or sciatica type of 
syndrome.  

Subsequent treatment records, however, reflect that in April 
2004 the veteran was treated for pain in his lower 
extremities that was felt to be related to lumbar 
spondylosis, facet syndrome, and sacroiliac syndrome.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While the 
veteran in this case has already undergone VA examination, 
the April 2004 treatment records which demonstrate that the 
veteran's lower extremity pain was felt to be related to his 
low back disability were not of record at the time of the 
examination.  Because it is unclear to the Board whether the 
veteran's complaints of pain and numbness are related to his 
service-connected disabilities of the spine, the Board finds 
that a remand for an additional examination and etiological 
opinion reconciling the differing opinions is in order.

With regard to the veteran's claim for an earlier effective 
date for the award of a TDIU rating, the Board finds that 
this claim is inextricably intertwined with the veteran's 
pending claim for service connection for pain and numbness of 
the upper and lower extremities, as the resolution of that 
claim might have bearing upon the claim for an earlier 
effective date for the award of a TDIU rating.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
complaints of pain and numbness in the 
upper and lower extremities.  Any 
further indicated studies should be 
conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide opinions as to 
the following questions:

(1) Is it is as likely as not (50 
percent probability or greater) that 
the veteran's complaints of pain and 
numbness in the upper extremities 
are causally or etiologically 
related to his service-connected 
cervical spine disability?  

(2) Is the disorder manifested by 
pain and numbness in the veteran's 
upper extremities aggravated by his 
service-connected cervical spine 
disability?

(3) Is it is as likely as not (50 
percent probability or greater) that 
the veteran's complaints of pain and 
numbness in the lower extremities 
are causally or etiologically 
related to his service-connected 
lumbosacral spine disability?  

(4) Is the disorder manifested by 
pain and numbness in the veteran's 
upper extremities aggravated by his 
service-connected lumbosacral spine 
disability?

The examiner should provide the 
rationale for the opinions provided.  
The examiner should reconcile the 
opinion with all other opinions of 
record.

2.  Then, readjudicate the veteran's 
claims for service connection for pain 
and numbness in the upper and lower 
extremities secondary to service-
connected disabilities of the spine, 
and the claim for an earlier effective 
date for a TDIU rating.  If any 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
returned the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


